Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed on 02/22/2022, have been fully considered but are moot in view of new ground(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 21, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 21, 22, and 23 recite the limitation "the system" in lines 6, 9, and 11 respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 16-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan et al. (US 20170072876) in view of Diab et al. (US 20110299410) (both cited in the IDS filed on 11/04/2020), and in view of Wang et al. (US 20190064910).

Regarding claim 13, Rajan discloses a gateway (100) for data communication in a vehicle (FIG. 1, in-vehicle network gateway 136), comprising:
a first communication interface, configured to use a first communication protocol; and a second communication interface configured to use a second communication protocol, wherein the gateway (100) is configured to transmit data from the first (111) to the second (112) communication interface and to transmit data from the second communication interface (112) to the first communication interface (111 ) (in-vehicle network gateway 136 includes a type A network or bus interface 138, and a type B network or bus interface 140. Network and bus interfaces 138-146 include the interface circuitry for unidirectional or bidirectional communications over the corresponding in-vehicle network or bus. Any of the ECUs may receive and transmit messages over the in-vehicle networks to any other of the ECUs.  The network and bus interfaces may be of any type, including a protocol A automotive network or bus interface (e.g., a CAN bus interface) and a protocol B automotive network or bus interface (e.g., an Ethernet interface); [0018-0019, 0022]), and
wherein the gateway (100) further comprises a media converter (107) configured to convert service information from the first to the second communication protocol and from the second to the first communication protocol (FIG. 10 shows a use case 1000 for CAN/LIN/FlexRay to Ethernet message flow. CAN message arrives at the CAN controller. CPU uses the message identifier to perform a routing function and determine that the message destination is an Ethernet port. The outgoing message is queued as an Ethernet frame in the appropriate queue at the egress port (or ports). The queue may be selected responsive to class of service information present in the outgoing message. FIG. 11 shows a use case 1100 for Ethernet to CAN/LIN/FlexRay message flow. Ethernet frame arrives at the Ethernet switch 804. The Ethernet switch 804 queues the Ethernet frame on the CPU port at the specified class of service; [0047-0050]).
Rajan does not expressly disclose a power supply analysis circuit (108) configured to analyze the supply voltage to be provided by the gateway for USB components connected to the gateway, the power supply analysis circuit being configured to distinguish whether the system is acting as a USB host that provides power for connected components, or whether the system is connected to another host, and converting quality of service information from the first to the second communication protocol and from the second to the first communication protocol.
In an analogous art, Diab discloses converting quality of service information from the first to the second communication protocol and from the second to the first communication protocol (gateway 102 may support a first one or more QoS protocols for communications via the provider interface module 202 and may support a second one or more QoS protocols for communications via the home network interface module 208. One or more of the first QoS protocols may be different than one or more of the second QoS protocols. Consequently, the gateway 102 may be operable to convert between the QoS protocols. For example, guaranteeing a particular QoS metric on a connection to the module 202 may comprise adjusting one or more parameters X, and guaranteeing the particular QoS metric on a connection to the module 208 may comprise adjusting one or more parameters Y. Accordingly, the gateway 102 may be operable to map between the parameter(s) X and the parameter(s) Y; [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Diab in the system of Rajan in order to manage quality of service in a manner that guarantees one or more end-to-end QoS metrics (Diab; [0064]).
The combination of Rajan and Diab does not expressly disclose a power supply analysis circuit (108) configured to analyze the supply voltage to be provided by the gateway for USB components connected to the gateway, the power supply analysis circuit being configured to distinguish whether the system is acting as a USB host that provides power for connected components, or whether the system is connected to another host.
In an analogous art, Wang discloses a power supply analysis circuit (108) configured to analyze the supply voltage to be provided by the gateway for USB components connected to the gateway, the power supply analysis circuit being configured to distinguish whether the system is acting as a USB host that provides power for connected components, or whether the system is connected to another host ( PMICs 402-406 can be implemented in a switching converter and the like, to be used in automotive applications to step down voltage (and corresponding step up current). The converter PMICs 402-406 can drive an embedded processor, SoC, etc., to provide power, precise voltage regulation, etc., for low voltage operation of an automotive infotainment device, automotive instrument cluster, automotive head-up display, automotive universal serial bus (USB) charger, etc. Depending upon a number of active automotive systems (e.g., a media player, a rear-view camera, a touchscreen display, a USB charger, an illuminated instrument panel, etc.); [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang in the system of Rajan and Diab in order to provide flexible and scalable power to a variety of embedded applications based on connected devices and systems configuration (Wang; [0060]).

Regarding claim 16, the combination of Rajan, Wang, and Diab, particularly Rajan discloses wherein the first communication protocol contains a temporal association of data by time stamps and the gateway (100) is configured to assign the time stamps to the converted data when converting the data from the first communication protocol to the second communication protocol (CAN message arrives at the CAN controller and is stored in the buffer 822. The CAN controller may also store a reception timestamp for the CAN message in the buffer 822. The CPU may enforce message ordering in response to the reception timestamps. At (2) the message filters 824 apply to pass messages of interest for further processing. Here, the hash circuitry 826 determines an index value for the translation table, e.g., to covert a 29-bit message identifier to an 11-bit identifier. The index value is not used in this example, however, the hash circuitry 826 may still compute the index value so that it is ready and available in scenarios where messages are flowing to the Ethernet network; [0045]).

Regarding claim 17, the combination of Rajan, Wang, and Diab, particularly Rajan discloses wherein the first communication interface is configured to combine data in data packets and the second communication interface is configured to receive the data packets and to tunnel to a further interface of the first communication protocol (control circuitry 214 perform message aggregation. Aggregation may be employed when, for instance, network B has substantially higher throughput than network A, and/or the message overhead on the network B is substantially greater than the message payload. For aggregation, the control circuitry 214 may be configured to aggregate the message payloads with additional subsequently received message payloads into a single outgoing message (e.g., a single Ethernet packet). Multiple message payloads associated with a given specific protocol (e.g., the CAN bus protocol) may be destined for a common recipient, e.g., as reflected by having a common pre-defined header determined from the individual message identifiers as received. The control circuitry 214 may aggregate these message payloads into a common outgoing message. The control circuitry 214 may perform aggregation, until a transmission criterion or criteria are satisfied. One example criterion is that the outgoing message reaches maximum length; [0032]), and 
wherein the gateway is configured to measure the transfer time of the data ( The control circuitry 214 may perform aggregation, until a transmission criterion or criteria are satisfied. One example criterion is that the outgoing message reaches maximum length. Another example criterion is that a pre-defined maximum buffer latency has reached a threshold limit, and delaying messages for further aggregation will have adverse effect on the real-time system performance. The gateway may then implement an aggregation timer. The control circuitry 214 may start the aggregation timer when the first message payload is added to the outgoing message and continue aggregation until the maximum time is reached. Yet another example criterion is that a message payload with greater than a pre-defined threshold level of priority is received, and this may preempt low priority message aggregation; [0032]).

Regarding claim 20, the combination of Rajan, Wang, and Diab, particularly Diab discloses wherein components in a power-saving mode are connected to the gateway, the gateway further comprising: a subnetwork control unit (203) configured to activate components that are in the power-saving mode (gateway 102 may also be operable to provide and/or support various other, non-content related services in the home network 100. For example, the broadband gateway 102 may be operable to provide energy management in the home network 100a, by controlling and/or adjusting configuration of one or more devices in the home network to reduce power consumption for example; [0030].
 gateway 102 may collect and/or store energy-related information of the devices in the home network and/or of the links in the home network, and may utilize such information to control the operation of the home devices. For example, the broadband gateway 102 may utilize channel capacity flexibility and content coding options to minimize and/or optimize power utilization; [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Diab in the system of Rajan and Wang in order to manage quality of service in a manner that guarantees one or more end-to-end QoS metrics (Diab; [0064]).

Regarding claim 21 the claim is interpreted and rejected for the reasons cited in claim 13.
Regarding claim 22 the claim is interpreted and rejected for the reasons cited in claim 13.
Regarding claim 23 the claim is interpreted and rejected for the reasons cited in claim 13.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan in view of Diab and Wang, and in view of Xu et al. (CN 107483134).

Regarding claim 14, the combination of Rajan, Wang, and Diab does not expressly disclose a time synchronization circuit (105, 106), configured to convert a time synchronization from the first communication protocol to the second communication protocol.
In an analogous art, Xu discloses a time synchronization circuit (105, 106), configured to convert a time synchronization from the first communication protocol to the second communication protocol (gateway node 1 comprises a FlexRay protocol control unit, TTE protocol control unit, network clock synchronization unit 4 and cross-network communication scheduling unit 5. wherein the FlexRay protocol control unit realizes the function as a FlexRay network node by the gateway node, TTE protocol control unit for realizing the node as a function of TTE network node, network clock synchronization unit 4 controls implementation of clock synchronization between TTE and FlexRay. the across-network communication schedule unit 5 realizing the data network and communication network between TTE and FlexRay; [Description]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Xu in the system of Rajan, Wang, and Diab in order to realize network clock synchronization communication between different networks (Xu; Abstract).

Regarding claim 15, the combination of Rajan, Wang, Xu, and Diab, particularly Xu discloses wherein the time synchronization circuit (105, 106) is configured to synchronize a transmission clock of the first communication protocol with a transmission clock of the second communication protocol (gateway node 1 comprises a FlexRay protocol control unit, TTE protocol control unit, network clock synchronization unit 4 and cross-network communication scheduling unit 5. wherein the FlexRay protocol control unit realizes the function as a FlexRay network node by the gateway node, TTE protocol control unit for realizing the node as a function of TTE network node, network clock synchronization unit 4 controls implementation of clock synchronization between TTE and FlexRay. the across-network communication schedule unit 5 realizing the data network and communication network between TTE and FlexRay; [Description]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Xu in the system of Rajan, Wang, and Diab in order to realize network clock synchronization communication between different networks (Xu; Abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rajan in view of Diab and Wang, and in view of Chennakeshu (US 20170200324).

Regarding claim 18, the combination of Rajan, Wang, and Diab, particularly Rajan discloses wherein the communication protocol of the second communication interface (112) is an Ethernet standard for vehicle technology (FIG. 1 shows just one example in which five different in-vehicle buses and networks with five different protocol types are present: the type A bus 126, the type B bus 128, the type C bus 130, the type D bus 132, and the type E bus 134. As just one example, type A may be CAN, type B may be LIN, type C may be FlexRay, and type D may be Ethernet).
The combination of Rajan, Wang, and Diab does not expressly disclose wherein the communication protocol of the first communication interface (111) is USB.
In an analogous art, Chennakeshu discloses wherein the communication protocol of the first communication interface (111) is USB (Communication bus 113 comprises any suitable communication bus used in a vehicle, including, but not limited to, communication buses using one or more of the following protocols: Byteflight, CAN (Controller Area Network), D2B (Domestic Digital Bus), FlexRay, DC-BUS, IDB-1394, IEBus, I.sup.2C, ISO 9141-1, ISO9141-2, J1708, J1587, J1850, J1939, ISO 11783, J1939, ISO 11783, Keyword Protocol 2000 (KWP2000), LIN (Local Interconnect Network), MOST (Media Oriented Systems Transport), Multifunction Vehicle Bus, SMARTwireX, SPI (Serial Peripheral Interface), Ethernet, Ethernet AVB and the like. In some implementations, communication bus 113 can include an OBD-II port and/or an OBD port and/or a USB port and the like; [0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Chennakeshu in the system of Rajan, Wang, and Diab in order to for securely collecting user-based insurance data in vehicles (Chennakeshu; [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwasnick et al. (US 10688874), “Vehicular Inductive Power Transfer Systems And Methods.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413